Third District Court of Appeal
                               State of Florida

                            Opinion filed July 19, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-421
                         Lower Tribunal No. 78-5774B
                             ________________


                              Solomon Roberts,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.



      A case of original jurisdiction - Mandamus.

      Solomon Roberts, in proper person.

      Pamela Jo Bondi, Attorney General, and Richard L. Polin, Chief Assistant
Attorney General, for respondent.


Before LAGOA, SALTER, and EMAS, JJ.

      PER CURIAM.

                        ON ORDER TO SHOW CAUSE
      On April 20, 2017, this Court denied Solomon Roberts’s petition for writ of

mandamus. On the same date, this Court ordered Roberts to show cause why he

should not be prohibited from filing further pro se appeals, petitions, motions or

other pleadings in this Court relating to lower tribunal case number F78-5774B.

      After carefully considering Roberts’s response to this Court’s show cause

order, and the myriad of pro se appeals brought by Roberts, we conclude that good

cause has not been shown, and this Court prohibits Roberts from filing any

additional pro se pleadings relating to circuit court case number F78-5774B. See

State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999) (holding that upon a demonstration

of abuse, a court can restrict future pro se pleadings if it first provides a pro se

litigant reasonable notice and an opportunity to respond).

      Roberts has engaged in the filing of meritless, frivolous, and successive

claims, continuing to seek relief from this Court notwithstanding prior adverse

determinations on the merits. While we recognize that incarcerated persons must

be provided with the full panoply of procedural vehicles with which to challenge

the lawfulness of their incarceration, see Art. I, § 21, Fla. Const. (“The courts shall

be open to every person for redress of any injury . . . .”); Spencer, 751 So. 2d at 48;

Concepcion v. State, 944 So. 2d 1069, 1072 (Fla. 3d DCA 2006), the constitutional

right of access to the courts is not unfettered. The right to proceed pro se will be

forfeited where a party abuses the judicial process by the continued filing of

                                          2
“successive motions which have been heard, considered, rejected, and then raised

again.” Concepcion, 944 So. 2d at 1072. “As our sister court aptly described it,

there comes a point when ‘enough is enough.’” Philpot v. State, 183 So. 3d 410,

411 (Fla. 3d DCA 2014) (quoting Isley v. State, 652 So. 2d 409, 410 (Fla. 5th

DCA 1995)).

      This Court has the inherent authority and duty to strike a balance between a

pro se litigant’s right to participate in the judicial process and protecting the

judicial process from abuse. Id. We note that this Court has entered an order

barring Roberts from filing any further pro se pleadings relating to circuit court

case numbers 82-8169, 82-9856, and 82-15413. See Roberts v. State, No. 3D13-

1438 (Fla. 3d DCA Feb. 26, 2014).            Moreover, the Florida Supreme Court

prohibited Roberts from filing any further pro se pleadings pertaining to his

convictions or sentences in case numbers 78-CF-5774, 82-CF-8169, 82-CF-9856

and 82-CF-15413. See Roberts v. State, 213 So. 3d 912 (Fla. 2017).1

      Accordingly, Roberts is prohibited from filing any further pro se appeals,

pleadings, motions, or petitions relating to his convictions, judgments, and

sentences in lower tribunal case number F78-5774B. See Cruz v. State, 981 So. 2d
1272, 1274 (Fla. 3d DCA 2008). We direct the Clerk of the Third District Court of


1 The Eleventh Judicial Circuit entered an order barring Roberts from filing further
pro se leadings in circuit court case number 82-CF-8169. See State v. Roberts, No.
82-CF-8169 (Fla. 11th Cir. Ct. Jan. 23, 2015).

                                         3
Appeal to refuse to accept any such papers relating to this circuit court case

number unless they have been reviewed and signed by an attorney who is a duly

licensed member of The Florida Bar in good standing. See Whipple v. State, 112
So. 3d 540 (Fla. 3d DCA 2013); Johnson v. State, 915 So. 2d 682 (Fla. 3d DCA

2005).

      Additionally, any such further and unauthorized pro se filings by Roberts

may subject him to appropriate sanctions, including the issuance of written

findings forwarded to the Department of Corrections for its consideration of

disciplinary action, including the forfeiture of gain time. See § 944.279(1), Fla.

Stat. (2017); Whipple, 112 So. 3d at 541 (citing Minor v. State, 963 So. 2d 797

(Fla. 3d DCA 2007)).




                                        4